Citation Nr: 1825861	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an additional amount of accrued benefits in excess of $1,769.00.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1942 to December 1945.  He died in October 2011.  The appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which awarded the appellant accrued benefits in the amount of $1,769.00, which represented reimbursement for payments she made for plot expenses.  


FINDINGS OF FACT

The appellant bore the last expenses of the Veteran's burial in the amount of $1,769.00, which was previously paid to her by the RO.  


CONCLUSION OF LAW

The criteria for awarding an additional amount of accrued benefits in excess of $1,769.00, are not met.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has been awarded accrued benefits in the amount of $1,769.00.  

The appellant maintains that an additional amount should be paid.  In her September 2014 substantive appeal, she emphasized that the accrued benefits at issue would have been paid directly to the Veteran during his lifetime if it had not taken the RO so long to approve the payments.  She feels that the money would have been given to the Veteran before he died if it had been processed faster, and a VA employee told her that it was not the Veteran's fault that he did not get the money before he died.  She also wrote that the VA claims department told her that the money would be split amongst his children and go straight to them.  She contends that the Veteran's estate should receive the money.  

A.  Applicable Law

Basic entitlement to accrued benefits exists and periodic monetary benefits authorized under VA laws, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid upon the death of a veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent; (2) upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children; (3) upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation; (4) upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents; and (5) in all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000(a).

B.  Discussion

In this case, the Board finds that the appeal must be denied as a matter of law because the appellant has been paid the maximum amount of accrued benefits payable as reimbursement for the expenses she bore for the burial.  

The basic facts of this case are not in dispute.  Specifically, the evidence shows that the Veteran, during his lifetime, filed for VA pension benefits in March 2010.  The appellant, who is his daughter and was acting on his behalf at that time, repeatedly contacted the RO to ask that the claim be expedited due to the Veteran's age and health condition.  A March 2011 rating decision granted nonservice-connected pension benefits, plus special monthly pension based on the need for aid and attendance.  This resulted in a retroactive award calculation of $19,728.00.  A finding of incompetency was also proposed.  A May 2011 rating decision found the Veteran incompetent.  Thereafter, the RO began the process for appointing a fiduciary.  As shown by a May 2011 Report of General Information, a fiduciary appointment needed to be arranged, which "could take at least 30 days."  The appellant continued to ask the RO to expedite the payments, as shown in August 2011.  The Veteran then died in October 2011.     

On her claim for accrued benefits, the appellant identified a payment she made in the amount of $1,769.50 for the burial.  She submitted an interment receipt showing that she was the purchaser of the interment cemetery rights.  She also submitted bank statements indicating that she transferred her personal funds from her bank account to the Veteran's bank account to pay this bill.  

In short, the evidence shows that the appellant bore an expense of the burial in the amount of $1,760.50.  Rounded down to the nearest dollar, this is the amount of accrued benefits paid to the appellant.  See 38 C.F.R. § 3.29(b).  By law, no further amounts of accrued benefits can be reimbursed above the expenses she paid for the burial. 

Moreover, a claim was not pending at the time of the Veteran's death.  The rating decision approving VA nonservice-connected pension benefits had been promulgated and issued.  There was a delay in awarding the payments due to the need to appoint a fiduciary.  However, the appointment of a fiduciary was not a claim that could result in additional monetary benefits.  The claim for nonservice-connected benefits no longer remained pending during that proceeding.  As such, there would be no basis to award accrued benefits even if the appellant had borne additional expenses.  See 38 U.S.C. § 5121; 38 C.F.R. § 3.1000(d)(5).  

Accordingly, this appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The appellant repeatedly wrote in support of her claim that VA employees informed her that the retroactive award would be paid to the Veteran's estate.  The Board understands that this is probably true.  However, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 (1990)).  Accordingly here, the VA employees she mentioned may have told her that the estate would be paid the full amount of accrued benefits.  However, their statements were contrary to the law and cannot serve as a basis for granting the appeal.  

The appellant also stressed that the only reason the Veteran did not receive these payments during his lifetime was due to the administrative delay in appointing a fiduciary and processing the payments.  Again here, this does not serve as a basis for granting accrued benefits.  The law for awarding accrued benefits is clear.  It does not allow for payment of accrued benefits where the delay in payments was originally due to the administrative processing time occurring at the RO.  See 38 U.S.C. §  5121.  

Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.  Likewise, VA's duties to notify and assist are not applicable under such circumstances.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 





	

(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to additional amount of accrued benefits in excess of $1,769.00, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


